           CASE 0:16-cv-01304-DWF-DTS Doc. 160 Filed 02/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Vikram Bhatia, D.D.S., et al., on behalf of Case No. 0:16-cv-01304-DWF-DTS
 themselves and all others similarly
 situated,
                                             NOTICE OF FIRM NAME CHANGE
                   Plaintiffs,               AND EMAIL CONTACT CHANGE

 v.

 3M Company,

                        Defendants.



         Please be advised that effective February 1, 2020, Faegre Baker Daniels LLP has

changed its name and email addresses. The new firm name is hereinafter Faegre Drinker Biddle

& Reath LLP. The mailing address and contact telephone number remains unchanged.

         The following attorneys, who are counsel of record for Defendant 3M Company may

now be reached at the following email addresses:

                  Attorney Name                                    Email Address
 Wendy J. Wildung                                   wendy.wildung@faegredrinker.com
 Laura A. Reilly                                    laura.reilly@faegredrinker.com

         Counsel for Defendant 3M Company respectfully requests that the Clerk and all counsel

update this Firm’s new name and email address information.




                                                1
US.126537745.01
           CASE 0:16-cv-01304-DWF-DTS Doc. 160 Filed 02/12/20 Page 2 of 2




 Dated: February 12, 2020                 FAEGRE DRINKER BIDDLE & REATH
                                          LLP

                                          /s/ Wendy J. Wildung
                                          Wendy J. Wildung, #117055
                                          Laura A. Reilly, #0397655
                                          2200 Wells Fargo Center
                                          90 South Seventh Street
                                          Minneapolis, MN 55402
                                          Tel: (612) 766-7000
                                          Fax: (612) 766-1600
                                          wendy.wildung@faegredrinker.com
                                          laura.reilly@faegredrinker.com

                                          Attorneys for Defendant 3M Company




                                         2
US.126537745.01
